        Case 5:19-cv-00718-PRW Document 35 Filed 04/08/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    TAMMY COVINGTON, and                   )
(2)    JEFFREY COVINGTON                      )
                                              )
       PLAINTIFFS,                            )
                                              )
v.                                            )   Case No. CIV-19-718-PRW
                                              )
(1)  CSAA FIRE AND CASUALTY                   )
INSURANCE, d/b/a AAA FIRE AND                 )
CASUALTY INSURANCE COMPANY,                   )
INC.                                          )
                                              )
      DEFENDANT.                              )

                                       ORDER

      Before the Court is Plaintiffs’ Motion to File Supplement to Response and Objection

to Defendant’s Motion for Summary Judgment (Dkt. 34). For good cause shown, the Court

GRANTS the motion.

      IT SO ORDERED THIS 8th day of April, 2020.




                                                                                       1
